          Case 2:21-cv-00406-MTL Document 34 Filed 08/02/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       James Bonham,                                   No. CV-21-00406-PHX-MTL
10                   Plaintiff,                          ORDER
11       v.                                              NOT FOR PUBLICATION
12       Bank of America NA,
13                   Defendant.
14
15            Before the Court are five motions. (Docs. 10, 20, 22, 29, 30.) Plaintiff James
16   Bonham has filed a Motion for Preliminary Injunction (Doc. 10), a Motion for Joinder of
17   Additional Parties (Doc. 20), a Motion for Hearing (Doc. 29), and Motion for Discovery
18   Conference (Doc. 30). Defendant Bank of America, N.A. (“BANA”) has filed a Motion to
19   Dismiss for Failure to State a Claim (“Motion to Dismiss”). (Doc. 22.) For the reasons
20   expressed herein, the Court will grant BANA’s Motion to Dismiss. (Id.) Mr. Bonham’s
21   Motion for Preliminary Injunction (Doc. 10), Motion for Joinder of Additional Parties
22   (Doc. 20), Motion for Hearing (Doc. 29), and Motion for Discovery Conference (Doc. 30)
23   will be denied as moot.1
24   I.       BACKGROUND
25            In 2005, Mr. Bonham obtained a loan from Countrywide Bank. (Doc. 19 ¶ 1.) This
26   action is the latest in a series of cases filed by Mr. Bonham related to the loan. Because the
27   parties are familiar with this history, the Court will only recount the pertinent facts.
28   1
      The Court finds this matter appropriate for decision without oral argument. See
     LRCiv 7.2(f).
       Case 2:21-cv-00406-MTL Document 34 Filed 08/02/21 Page 2 of 5



 1          In 2013, Mr. Bonham filed a lawsuit against BANA, asserting his debt was either
 2   unenforceable under a “bifurcation” theory or “satisfied by the sale of [the] loan.” See
 3   Bonham v. Bank of Am. NA, No. CV-13-02220-PHX-SRB, 2013 WL 12204173, at *1 (D.
 4   Ariz. Dec. 19, 2013) (hereinafter “Bonham I”). Finding Mr. Bonham failed to state a
 5   plausible cause of action, the district court dismissed the case under Rule 12(b)(6) of the
 6   Federal Rules of Civil Procedure. Id. at *2. The Ninth Circuit affirmed the decision.
 7   Bonham v. Bank of Am., N.A., 667 F. App’x 179 (9th Cir. 2016).
 8          Shortly thereafter, Mr. Bonham filed another lawsuit against BANA, repeating the
 9   claims alleged in Bonham I and alleging related claims under the Fair Debt Collections
10   Practices Act and Uniform Commercial Code. See Bonham v. Bank of Am. NA, No. CV-
11   16-03822-PHX-JJT, 2017 WL 2841220, at *1–2 (D. Ariz. Jan. 12, 2017) (hereinafter
12   “Bonham II”). The district court dismissed Mr. Bonham’s repetitive claims on res judicata
13   grounds and the others as meritless. Id. at *2. The Ninth Circuit again affirmed the decision.
14   Bonham v. Bank of Am., N.A., 715 F. App’x 701 (9th Cir. 2018).
15          In March 2021, Mr. Bonham initiated the instant action, demanding that BANA
16   “prove up” the debt by presenting a “wet-signed debt instrument.” (Doc. 1; Doc. 19 ¶¶ 4,
17   5.) BANA now moves to dismiss Mr. Bonham’s claims. (Doc. 22.) The Motion to Dismiss
18   is ripe for ruling. (Docs. 22, 26, 27.)
19   II.    LEGAL STANDARD
20          Rule 8 of the Federal Rules of Civil Procedure requires that a complaint include a
21   “short and plain statement” showing the pleader is entitled to relief. Ashcroft v. Iqbal, 556
22   U.S. 662, 677–78 (2009). To survive a motion to dismiss, the complaint must contain
23   “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
24   face.” Id. at 678 (citation omitted). A claim is plausible when there is enough factual
25   content for a court to “draw the reasonable inference that the defendant is liable for the
26   misconduct alleged.” Id. (citation omitted). Dismissal is proper if “there is no cognizable
27   legal theory,” or “an absence of sufficient facts alleged to support a cognizable legal
28   theory.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 965 (9th Cir. 2018).


                                                   -2-
       Case 2:21-cv-00406-MTL Document 34 Filed 08/02/21 Page 3 of 5



 1          Generally, when assessing the sufficiency of a complaint under Rule 12(b)(6),
 2   courts may not consider material outside the pleadings. Lee v. City of Los Angeles, 250
 3   F.3d 668, 688 (9th Cir. 2001); see also Fed. R. Civ. P. 12(d). Judicial notice is an exception
 4   to that general rule. Id. Judicial notice is appropriate if an adjudicative fact is “not subject
 5   to reasonable dispute,” meaning it “can be accurately and readily determined from sources
 6   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). “[Courts] may
 7   take judicial notice of undisputed matters of public record, including documents on file in
 8   federal or state courts.” Harris v. County of Orange, 682 F.3d 1126, 1131–32 (9th Cir.
 9   2012) (citation omitted). For purposes of resolving the motion to dismiss, the Court will
10   take judicial notice of the substance and disposition of Bonham I and Bonham II.
11   III.   DISCUSSION
12          The doctrine of res judicata protects “litigants from the burden of relitigating an
13   identical issue” and promotes “judicial economy by preventing needless litigation.”
14   Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979). Res judicata applies when three
15   elements are satisfied: (1) identity of claims, (2) a final judgment on the merits, and
16   (3) privity between the parties. See Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985,
17   987 (9th Cir. 2005). BANA argues Mr. Bonham’s claims are barred by the doctrine of res
18   judicata. (Doc. 22.) For the reasons that follow, the Court agrees.
19          Mr. Bonham’s current claims are premised on a “wet-signed” theory, which the
20   district court and the Ninth Circuit has already considered and rejected. Bonham, 667 F.
21   App’x at 179 (“[D]efendant was not required to show Bonham the note or otherwise prove
22   its authority to foreclose.”). Thus, because Bonham I, Bonham II, and the instant action
23   “arise from the same transactional nucleus of facts,” the identity-of-claims element is
24   satisfied. See Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes, 323 F.3d 767,
25   770 (9th Cir. 2003). The second element is also met because the courts in Bonham I and
26   Bonham II entered final judgments on the merits. See Bonham II, 2017 WL 2841220, at
27   *2; see also Gatecliff v. Great Republic Life Ins. Co., 154 Ariz. 502, 506 (1987) (“A
28   12(b)(6) dismissal . . . disposes of the merits and takes res judicata effect.”). And privity is


                                                  -3-
         Case 2:21-cv-00406-MTL Document 34 Filed 08/02/21 Page 4 of 5



 1   satisfied because each lawsuit involves Mr. Bonham and BANA. Accordingly, the Court
 2   concludes that Mr. Bonham’s claims are barred by the doctrine of res judicata because they
 3   were raised, or could have been raised, in his prior actions against BANA.2
 4           Mr. Bonham’s history of litigation warrants a reminder that federal courts have a
 5   responsibility to ensure that their limited resources “are allocated in a way that promotes
 6   the interests of justice.” In re McDonald, 489 U.S. 180, 184 (1989). “Flagrant abuse of the
 7   judicial process cannot be tolerated because it enables one person to preempt the use of
 8   judicial time that properly could be used to consider the meritorious claims of other
 9   litigants.” DeLong v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). District courts have
10   inherent power to ensure that the business of the court is conducted in an orderly and
11   reasonable fashion. See, e.g., Visser v. Supreme Court of Cal., 919 F.2d 113, 114 (9th Cir.
12   1990). This inherent authority includes the power to “regulate the activities of abusive
13   litigants by imposing carefully tailored restrictions under the appropriate circumstances.”
14   Delong, 912 F.2d at 1147. Although the Court will not issue a vexatious litigant order at
15   this time, continued attempts by Mr. Bonham to relitigate meritless claims may result in
16   sanctions or a vexatious litigant order.
17   IV.     CONCLUSION
18           Accordingly,
19           IT IS ORDERED granting Defendant’s Motion to Dismiss (Doc. 22).
20           IT IS FURTHER ORDERED denying Plaintiff’s Motion for Preliminary
21   Injunction (Doc. 10), Motion for Joinder of Additional Parties (Doc. 20), Motion for
22   Hearing on the Defendant’s Motion to Dismiss (Doc. 29), and Motion for Discovery
23   Conference (Doc. 30) as moot.
24
25
26   2
       Because the Court will dismiss Mr. Bonham’s claims, there is no longer a case or
     controversy pending before the Court, and thus the Court lacks subject-matter jurisdiction
27   to resolve Mr. Bonham’s pending motions. See Outlaw Lab’y, LP v. Trepco Imp. &
     Distrib., Ltd., No. 3:19-cv-01229-GPC-BGS, 2019 WL 5422929, at *2 (S.D. Cal. Oct. 23,
28   2019) (dismissing a complaint on a motion to dismiss and then denying a motion for
     preliminary injunction as moot).

                                                -4-
       Case 2:21-cv-00406-MTL Document 34 Filed 08/02/21 Page 5 of 5



 1          IT IS FINALLY ORDERED that the Clerk of the Court shall enter judgment
 2   accordingly and close this case.
 3          Dated this 2nd day of August, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
